Title: To Thomas Jefferson from La Luzerne, 18 December 1780
From: La Luzerne, César Henri, Comte de
To: Jefferson, Thomas



Monsieur
A Philadelphie, le 18. Xbre. 1780.

Cette lettre vous sera remise par M. le Marquis de Laval Montmorency, Colonel du Régiment du Bourbonnois, actuellemen à Newport. Il a voulu profiter de l’inaction de l’armée pendant l’hyver pour voir plusieurs Etats du Continent. Il se propose de passer quelques jours à Richmont et quoique les circonstances ne lui permettent pas de rendre son sejour aussi long qu’il l’auroit desiré, il a beaucoup d’empressement d’etre connu de Votre Excellence. Vos bonnes dispositions pour mes Compatriotes ne me permettent pas de douter qu’il ne recoive l’accueil le plus favorable de votre part.
J’ai l’honneur d’etre avec le plus sincere attachement Monsieur de Votre Excellence Le très humble et très obeissant serviteur,

Le Chr de La Luzerne

